IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Marriage of:
                                                   DIVISION ONE
 CHAO LIU,
                                                   No. 80670-0-I
                      Respondent,
                                                   UNPUBLISHED OPINION
               and

 JUNHUA CHANG,

                      Appellant.


       DWYER, J. — Junhua Chang appeals the trial court’s denial of his motion

to vacate a final dissolution decree. The exclusive procedure for Chang to

challenge alleged errors of law in the dissolution decree was by direct appeal, not

through a motion to vacate a year later. The trial court did not abuse its

discretion in denying Chang’s motion on the basis that he did not file it within a

reasonable time. We affirm.

                                          I

       Appellant Junhua Chang and respondent Chao Liu were married on

March 19, 2002 in Beijing, China. They have two sons together. They separated

on June 1, 2017, and Liu filed a petition for dissolution.
No. 80670-0-I/2


          Trial regarding dissolution of the marriage, child support, parenting plan,

and other related issues was held on July 2, 2018. Liu was represented by

counsel; Chang appeared pro se.

          On August 30, 2018, the trial court issued four orders: “Final Divorce

Order (Dissolution Decree),” 1 Final Parenting Plan, Findings and Conclusions

about a Marriage, and Final Child Support Order. Neither party appealed any of

these orders.

          Chang, pro se, moved the trial court to vacate certain portions of the

orders and for a new trial when he realized how the court had resolved the

property issues. The trial court modified the child support order due to an

accounting error that Chang had pointed out. The modified child support order,

which decreased the amount of Chang’s monthly child support payments to Liu,

was issued March 4, 2019. Neither party appealed the modified child support

order.

          One day short of a year after the dissolution decree was entered, on

August 29, 2019, Chang, through counsel, filed a motion to vacate certain

property division portions of the decree. He argued that mistakes and

irregularities existed relating to the balance of Bitcoin he possessed and the

accounting of community property and non-community spending. He further

argued that Liu’s attorney had made misrepresentations to the trial court and

improperly served as a de facto expert witness regarding the Bitcoin issue.




          1   This is the name given the decree by the trial court. We will refer to it as a dissolution
decree.


                                                         2
No. 80670-0-I/3


       The trial court convened a hearing on Chang’s motion to vacate on

September 23, 2019.

       On September 26, 2019, the trial court issued a written order denying

Chang’s motion to vacate, ruling that “the balancing of interests does not support

vacating final orders and reopening this litigation.”

       Chang appeals, pro se, from the trial court’s denial of his motion to vacate.

                                           II

       Chang argues that the trial court erred by denying his motion to vacate

various property division provisions of the dissolution decree. He argues that the

trial court should vacate these provisions of the dissolution decree pursuant to

CR 60(b) due to misrepresentation or misconduct on the part of Liu’s attorney

and mistakes in the dissolution decree.

       Generally, we review a trial court’s denial of a CR 60(b) motion for an

abuse of discretion. Haley v. Highland, 142 Wn.2d 135, 156, 12 P.3d 119

(2000). A trial court abuses its discretion when its decision is manifestly

unreasonable or based on untenable grounds. Mayer v. Sto Indus., Inc., 156

Wn.2d 677, 684, 132 P.3d 115 (2006).

       CR 60 provides, in relevant part:

              (b) Mistakes; Inadvertence; Excusable Neglect; Newly
       Discovered Evidence; Fraud; etc. On motion and upon such
       terms as are just, the court may relieve a party or the party’s legal
       representative from a final judgment, order, or proceeding for the
       following reasons:
              (1) Mistakes, inadvertence, surprise, excusable neglect or
       irregularity in obtaining a judgment or order;
              ...




                                                3
No. 80670-0-I/4


              (4) Fraud (whether heretofore denominated intrinsic or
       extrinsic), misrepresentation, or other misconduct of an adverse
       party;
              ...
              (11) Any other reason justifying relief from the operation of
       the judgment.
              The motion shall be made within a reasonable time and for
       reasons (1), (2) or (3) not more than 1 year after the judgment,
       order, or proceeding was entered or taken.

       Errors of law are not correctable through CR 60(b); rather, direct appeal is

the proper means of remedying legal errors. Burlingame v. Consol. Mines &

Smelting Co., 106 Wn.2d 328, 336, 722 P.2d 67 (1986); see also Bjurstrom v.

Campbell, 27 Wn. App. 449, 451, 618 P.2d 533 (1980) (“The exclusive procedure

to attack an allegedly defective judgment is by appeal from the judgment, not by

appeal from a denial of a CR 60 motion.”). Accordingly, only the propriety of the

denial, not the alleged impropriety of the underlying judgment, is before

us. Bjurstrom, 27 Wn. App. at 450-51 (citing Browder v. Dep’t of Corr., 434 U.S.

257, 263 n.7, 98 S. Ct. 556, 54 L. Ed. 2d 521 (1978)).

       Chang argues that Liu’s attorney committed misconduct or

misrepresentation by valuing his Bitcoin at $328,903 because, in fact, he had

sold the Bitcoin, and, thus, its value was $0. Significantly, Chang does not point

to any specific misrepresentation or misconduct by the attorney beyond alleging

that the attorney incorrectly valued the Bitcoin because he lacked knowledge of

Bitcoin. Chang further argues that the trial court erred by awarding Liu the family

home and other assets while awarding him the Bitcoin worth $0. In short, Chang

is challenging the valuation of his Bitcoin at trial.




                                               4
No. 80670-0-I/5


       This alleged legal error needed to be raised on direct appeal, not in a CR

60(b) motion nearly a year later. See Burlingame, 106 Wn.2d at 336; Bjurstrom,

27 Wn. App. 450-51. The trial court’s denial of Chang’s motion to vacate stated

that the motion to vacate was not the proper way to challenge the dissolution

decree: “The proper way to challenge a final order that a litigant believes has

been erroneously entered is to appeal. It is not to try to reopen the litigation a

year later.” We affirm the trial court’s denial on the basis that the exclusive

procedure to pursue this challenge was a direct appeal from the dissolution

decree, not a CR 60(b) motion.

       As an alternate basis, we affirm the trial court’s decision on the basis that

Chang’s motion to vacate was not made within a reasonable time. Chang argues

that he filed his motion to vacate within the “reasonable time” required by CR

60(b) because he filed it within one year of the dissolution decree. This

interpretation of CR 60(b) is incorrect because it conflates separate

requirements. The plain language of CR 60(b) states that the requirement for

filing within a reasonable time is in addition to the requirement that motions for

certain reasons be filed within one year: “The motion shall be made within a

reasonable time and for reasons (1), (2) or (3) not more than 1 year after the

judgment, order, or proceeding was entered or taken.” CR 60(b) (emphasis

added). We have previously determined that the one-year and reasonable time

requirements are two separate requirements. Luckett v. Boeing Co., 98 Wn.

App. 307, 310-12, 989 P.2d 1144 (1999). Chang’s motion was filed a day before




                                              5
No. 80670-0-I/6


the one year deadline, but the question of whether it was filed within a

reasonable time presents a separate legal issue.

       Chang’s only other argument regarding the reasonable time requirement

is that the trial court did not mention the spousal maintenance and child support

payments he makes to Liu in its written denial. Chang argues that because he

makes these payments to Liu, she could afford an attorney and expert witness if

the court granted his motion and reopened the litigation. But Chang does not

explain how child support and spousal maintenance—awarded by the trial court

to support Liu and the children in their daily expenses, not as an award of

attorney fees—establishes that Liu has excess funds in her household that would

allow her to have an attorney and expert witness. The trial court was authorized

to credit Liu’s testimony that she could not afford to hire an attorney or expert

witness if the litigation were reopened.

       In any event, finances were not the main reason for the trial court’s denial;

the court’s denial centers around the facts that Chang failed to pursue the Bitcoin

valuation issue at trial, did not appeal, and had no persuasive explanation for not

pursuing this issue earlier. Chang fails to show how the trial court abused its

discretion in considering the prejudice to Liu due to the delay and whether Chang

had good reasons for failing to challenge the dissolution decree

sooner. See Luckett, 98 Wn. App. at 314 (in determining motion’s timeliness, the

court must consider the prejudice to the nonmoving party due to the delay and

whether the moving party has good reasons for failing to take appropriate action




                                             6
No. 80670-0-I/7


sooner). The trial court did not abuse its discretion in denying Chang’s CR 60(b)

motion.

       Although Liu did not file a cross-appeal, she requests that we issue her a

quit claim deed to the family house the trial court awarded her in 2018. We have

no authority to issue a quit claim deed to the house; we decline to do so. Liu also

requests that we “go back” to the amount of child support awarded in the initial

child support order in August 2018. Liu did not appeal the modified child support

order issued in March 2019. We decline to address any challenge to the

modified child support order at this late date.

       Affirmed.




WE CONCUR:




                                             7